Opinion by
Mr. Justice McCollum,
The plaintiff was injured while in the service of the defendant company as a brakeman. The injury he received was due to a defect in the step of a freight car on which he was attempting to get, in the performance of the duties of his employment. It is settled by the verdict that no fault of his contributed in producing it. The car belonged to and was in the yard of the Atlantic Refining Company. The plaintiff was one of a crew sent into the yard by the defendant company to shift some cars there. The superintendent of the refining company directed what cars should be shifted and where they should be placed.
It was while the crew were engaged in the work they were sent to do that the plaintiff received the injury for which he seeks compensation in this action. The cause of it has already been stated. If he had received it from the same cause while transporting the car from one point to another on the defendant company’s road, the liability of his employer to compensate him for it could not be successfully questioned. In the recent case of Dooner v. Canal Co., 164 Pa. 17, this subject was fully considered in an opinion by our brother Dean, who in the course of it said: “ The measure of duty of the receiving road as to cars turned over to to it for transportation by connecting roads is settled by many cases. It is bound to make such inspection as the nature of the transportation requires, and if it *124pass and haul ears faulty in construction or dangerously out of repair it is answerable to its own employees who are thereby injured; the many cases both in England and in this country which sustain in substance this proposition are cited in Patterson’s Railway Accident Law, p. 309.” If the defendant company is responsible to its employees for the condition of the cars it receives for transportation over its own lines, why is it not so for the condition of the cars it requires them to shift from one place to another on the tracks and in the yard of the refining company ? They are as clearly in its service in the latter case as in the former; their work is of the same nature in one case as in the other, and the risks attending it are the same. No sufficient reason appears for discriminating between the liability of a railroad company for injuries to its employees in handling upon its own line the cars of another corporation which are “faulty in construction or dangerously out of repair” and its liability to them for injuries in handling such cars by its order elsewhere. It is not the ownership of the cars or of the line on which they are moved that imposes the liability'- upon the company, but it is the handling or shifting of them by its orders. The cases cited by the learned counsel for the defendant company do not, we think, sustain its contention. They differ materially in their facts from the case at bar.
The defendant company was not bound to shift the cars in the yard of the refining company without a previous inspection of them. If the latter refused to allow an inspection the former could have properly declined to engage in the work of shifting them. But having done the work it is responsible to its employees for injuries caused by the unsafe condition of the cars they were required to handle.
The specifications are overruled.
Judgment affirmed.